Citation Nr: 1211205	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome (MDS) with anemia, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to August 1969.  The Veteran died in March 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is currently with the RO in Oakland, California.  


FINDINGS OF FACT

1.  The Veteran's myelodysplastic syndrome with anemia was at least as likely as not caused by herbicide exposure during the Veteran's active military service.

2.  The Veteran died in March 2009.  The death certificate lists the immediate cause of death as acute leukemia and the underlying cause of death as myelodysplastic syndrome. 

3.  At the time of the Veteran's death, the Veteran was not service connected for any disabilities, but a claim for entitlement to service connection for myelodysplastic syndrome was pending.   

4.  The preponderance of the evidence establishes that a service connected disability was either the principal or a contributory cause of the Veteran's death.





CONCLUSIONS OF LAW

1.  Service connection for myelodysplastic syndrome with anemia is established for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.1000 (2011).

2.  A disability incurred or aggravated in active service caused or substantially or materially contributed to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Accrued Benefits

The appellant is seeking entitlement to service connection for accrued benefit purposes for myelodysplastic syndrome (MDS) with anemia.  The appellant has argued that this disability was caused by the Veteran's active military service, specifically by exposure to Agent Orange and other herbicides in the Republic of Vietnam. 

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2011); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  

The Veteran died in March 2009.  At the time of his death, a claim was pending to determine whether entitlement to service connection for MDS was warranted.  In April 2009, the appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not, unfortunately, died.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including leukemia, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the service treatment records and service personnel records shows that the Veteran served in the Republic of Vietnam during the Vietnam War; however, MDS is not one of the disabilities listed in 38 C.F.R. § 3.309(e) and the Veteran was not diagnosed with leukemia within one year of service, so service connection cannot be granted on a presumptive basis.  

As such, service connection can only be established with proof of actual direct causation.  See Combee, supra.

In support of his claim, the Veteran submitted a September 2008 letter from his treating physician, Dr. J.T., a specialist in Hematology and Oncology.  Dr. J.T. wrote that medical literature shows MDS to be linked to exposure to herbicides, pesticides, and other chemicals.  He opined that "[in] absence of any other known causes or agents, [the Veteran's] MDS could be related to his exposure to Agent Orange."

The RO referred the matter for a VA medical opinion and in November 2008, the VA examiner opined that the Veteran's MDS and leukemia were at least as likely as not caused by or a result of his herbicide exposure in service.  In support of his conclusion, the examiner cited to articles in medical journals establishing (based on scientific studies) that exposure to chemicals, including herbicides, can cause MDS.  

There is no evidence to the contrary.

Based on the above, the Board finds that there was enough evidence of record at the time of the Veteran's death to conclude that he would have prevailed on his claim had he not died.  Accordingly, entitlement to service connection for myelodysplastic syndrome with anemia is granted for purposes of accrued benefits.  

Cause of Death

The Appellant asserts that the Veteran's death was related to herbicide exposure in service. 

As noted above, the Veteran died in March 2009.  The death certificate lists the immediate cause of death as acute leukemia and the underlying cause of death as myelodysplastic syndrome (MDS).  At the time of the Veteran's death, the Veteran was not service connected for any disabilities, although a claim for entitlement to service connection for MDS was pending at the time of his death and the Board has granted entitlement to service connection for MDS for accrued benefits purposes.   

To establish service connection for the cause of the Veteran's death, the evidence must show that the fatal disease was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2011). 

A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  Generally, a service- connected disability, particularly one not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  38 C.F.R. § 3.312(c). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

As noted above, in support of her claim, the appellant points to a September 2008 letter from the Veteran's treating physician, Dr. J.T., a specialist in Hematology and Oncology, as well as the favorable opinion of the November 2008 VA examiner.  

Dr. J.T. wrote that medical literature shows MDS to be linked to exposure to herbicides, pesticides, and other chemicals.  He opined that "[in] absence of any other known causes or agents, [the Veteran's] MDS could be related to his exposure to Agent Orange."

The RO referred the matter for a VA medical opinion and in November 2008, the VA examiner opined that the Veteran's MDS and leukemia were at least as likely as not caused by or a result of his herbicide exposure in service.  In support of his conclusion, the examiner cited to articles in medical journals establishing (based on scientific studies) that exposure to chemicals, including herbicides, can cause MDS.  

There is no evidence suggesting another cause of the Veteran's MDS or acute leukemia.  

Based on the above, the Board finds that the Veteran's MDS, which was an underlying cause of his death, was at least as likely as not caused by the Veteran's herbicide exposure in service.  Accordingly, as the evidence shows that the fatal disease was incurred in or aggravated by service or that a service-connected disability was the underlying cause of death, entitlement to service connection for the cause of the Veteran's death is granted.  

The Board apologizes for the delay in the full adjudication of her case and that of her spouse. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



ORDER

Entitlement to service connection for myelodysplastic syndrome with anemia, for purposes of accrued benefits, is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


